Name: Commission Regulation (EEC) No 3272/83 of 18 November 1983 re-establishing the levying of customs duties on picks, hoes and rakes, falling within heading No ex 82.01 and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/16 Official Journal of the European Communities 19 . 11 . 83 COMMISSION REGULATION (EEC) No 3272/83 of 18 November 1983 re-establishing the levying of customs duties on picks, hoes and rakes, falling within heading No ex 82.01 and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply being charged thereagainst ; whereas the exchange of information organized by the Commission has demon ­ strated that continuance of the preference threatens to cause economic difficulties in a region of the Commu ­ nity ; whereas, therefore, customs duties in respect of the products in question must be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 As from 22 November 1983, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3377/82, shall be re-established on imports into the Community of the following products origi ­ nating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex B, originating in each of the countries or territories listed in Annex C, shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 11 ; whereas, as provided for in Article 11 , where the increase of preferential imports of these products originating in one or more benefi ­ ciary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appro ­ priate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 138 % of the highest maximum amount valid for 1980 ; Whereas, in the case of picks, hoes and rakes falling within heading No ex 82.01 , the reference base is fixed at 96 600 ECU ; whereas, on 16 November 1983, imports of these products into the Community, origi ­ nating in China, reached that reference base after CCT heading No Description ex 82.01 (NIMEXE code 82.01-20) Picks, hoes and rakes Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 November 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 363, 23 . 12. 1982, p. 1 .